Citation Nr: 1029088
Decision Date: 08/03/10	Archive Date: 09/09/10

Citation Nr: 1029088	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-17 066	)	DATE AUG 03 2010
		)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel





INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1991 and from May 2003 to April 2004.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

The Board previously decided the instant claim and the issue of 
entitlement to a rating higher than 40 percent for degenerative 
disc disease (DDD) of the lumbar spine in January 2009.  In 
August 2009, a Deputy Vice Chairman issued an order for 
reconsideration of Board's decision granting the TDIU claim.  38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2009).  An 
enlarged panel of the Board has been convened for the purpose of 
rendering a decision on reconsideration.  The final decision 
ultimately entered will take the place of the January 2009 Board 
decision on the TDIU claim and will be the final decision of the 
Board.

In October 2009, the case was remanded by the Board to the RO or 
the Appeals Management Center (AMC) for additional action to 
include referral to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  In February 
2010, the designee of the Director denied entitlement to TDIU on 
an extra-schedular basis.  The AMC continued the denial of the 
claim in March and April 2010.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The schedular criteria are inadequate and there are exceptional 
factors; the Veteran's low back disability precludes him from 
securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU on an extra-schedular basis have been 
met.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall be 
rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities, provided that if there is only one such disability 
it is ratable at 60 percent or more, and that if there are two or 
more such disabilities at least one is ratable at 40 percent or 
more and the combined rating is 70 percent or more.  38 C.F.R. § 
4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

To afford justice in exceptional situations, an extra-schedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The U. S. Court 
of Appeals for Veterans Claims has clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2009).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or the Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an extra-
schedular rating.



Analysis

The Veteran's claim for a TDIU was received in September 2006, 
with an informal claim received in June 2006.

The Veteran is service-connected for degenerative disc disease of 
the lumbar spine.  The disability is assigned a 40 percent 
rating.  As this is the only service-connected disability, the 
minimum schedular criteria for a TDIU are not met.  The 
determinative issue, therefore, is whether under extra-schedular 
criteria, his service-connected disability produces 
unemployability.

The Board finds that the Veteran's unique manifestations of low 
back disability do in fact present impairment not fully 
contemplated by the governing rating criteria.  The schedule is 
inadequate to evaluate the Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment.  Specifically, the Board cites to a 
pattern of difficulty standing and sitting due to constant pain 
in the low back documented in treatment records since the date of 
claim.  

In a May 2007 statement, the Veteran's primary care provider at 
VA opined that the Veteran was 100 percent disabled as a result 
of the pain from his service-connected intervertebral disc 
syndrome and the sedating medications required for the pain.  In 
a December 2009, statement he stated that the Veteran continued 
to be disabled from the service-connected back disability.  
Moreover, in a February 2008 statement, a vocational 
rehabilitation counselor essentially opined that the veteran was 
totally disabled as a result of pain and the sedating effects of 
prescribed medications.

Although these opinions are inconsistent with an April 2008 VA 
consultation opinion in which the examiner found essentially mild 
lumbar disc disease without radiculopathy, the Board finds the 
treating physician's opinion more persuasive for the following 
reasons.  

The examination in April 2008 was conducted without benefit of 
claims folder review, whereas the treating physician's opinion is 
based on a treating knowledge of the Veteran over a lengthy time 
period.  In this regard, VA treatment records confirm that the 
Veteran's manifestations are severe despite considerable 
medication including Oxycodone and Morphine.  Moreover, the 
record is replete with reference to his ongoing pain which 
impedes daily activity consistent with his hearing testimony and 
written statements.  In December 2006, his employer, a physician, 
reported that he was unable to continue as an equipment 
technician in the office because he could not perform the duties 
secondary to low back pain.  In addition, the Veteran has 
explained that he has given up several jobs due to his low back 
pain.

In sum, the preponderance of the evidence establishes that the 
Veteran's service-connected low back has been sufficient by 
itself to render the Veteran unemployable throughout the period 
of this claim.  Accordingly, the Board has determined that an 
extra-schedular TDIU rating is in order throughout the period of 
this claim.

      [
ORDER

Entitlement to a TDIU on an extra-schedular basis is granted 
throughout the period of this claim, subject to the criteria 
applicable to the payment of monetary benefits.


___________________________    		___________________________
            Cheryl L. Mason                                    	
	Wayne M. Braeuer
         Veterans Law Judge 				           
Veterans Law Judge
    Board of Veterans' Appeals 			      Board of 
Veterans' Appeals


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0901008	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemplolyability.



ATTORNEY FOR THE BOARD

Heather Gogola, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1991, from May 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran had degenerative disc disease of the lumbar 
spine characterized by limitation of motion in the 
lumbosacral spine, but no evidence of unfavorable ankylosis 
of the thoracolumbar spine.  There was no evidence of 
neurological impairment.

2.  Review of the record reveals multiple opinions that 
because of the back pain and the medication taken therefore, 
it is more likely than not that the service connected back 
disorder precludes the veteran from securing and maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5243 
(2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a total rating based individual 
unemployability on an extraschedular basis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.343, 3.344, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in June 2006 and a May 2007 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Additionally, the June 2006 letter provided adequate notice 
of how effective dates are assigned.  The claim was 
readjudicated in the June 2008 supplemental statement of the 
case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, a May 2008 letter provided the veteran with the 
diagnostic code under which the veteran was rated for his 
lumbar spine.  The claimant was provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative have 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication, 
especially in view of the action taken below.




Analysis
Low back disorder

By a rating decision dated February 2005, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, and awarded a 20 percent rating, effective 
April 2, 2004.  In January 2006, the veteran submitted a 
claim for an increased rating, stating his disability had 
worsened.  By an April 2006 rating decision, the RO granted a 
40 percent rating for the service-connected degenerative disc 
disease, effective January 17, 2006.  The veteran submitted 
another claim for an increased rating in June 2006.  A 
November 2006 rating decision denied the veteran's claim for 
increase and the veteran appealed this decision, asserting 
that his lumbar spine disability warranted a higher rating.

VA treatment records dated June 2005 to April 2006 reflect 
treatment for low back pain.  A June 2005 VA treatment record 
noted continuous pain in the lower back and left buttock that 
worsened with activity or prolonged sitting.  Upon 
examination, pedal pulses and light sensation were intact in 
the extremities and the veteran had 5/5 strength throughout 
with sensation intact to monofilament.  The veteran's primary 
care VA physician, A.J., M.D. noted review of an MRI showed 
no neurologic manifestations.  An April 2006 record indicated 
a diagnosis of chronic unremitting back pain without serious 
findings on MRI, and suggested opioid therapy.

The veteran was afforded a VA examination in April 2006.  The 
veteran complained of low back pain that radiated into the 
left buttock.  The examiner noted that a March 2003 MRI 
showed a herniated disc and a March 2006 MRI revealed some 
resolution of the herniated disc.  Examination revealed 
extension to 5 degrees on both sides, flexion to 10 degrees, 
lateral flexion to 5 degrees, and lateral rotation to 5 
degrees.  The veteran was not capable of repetitive motion.  
The examiner also noted that the veteran could not run or 
jog, and was consistently limited in his range of motion.  
The examiner did note that muscle strength in the lower limbs 
was normal.  A diagnosis of degenerative disc disease of the 
lumbar spine was provided.

A letter dated April 2006, from the veteran's primary care 
physician at the VA medical center, Dr. A.J., indicated that 
the veteran continued to have chronic, severe, low back pain 
associated with his service connected intervertebral disc 
syndrome.  A June 2006 VA treatment record indicated that the 
veteran was currently taking methadone which was keeping pain 
"at a distance."

The veteran was afforded another VA examination in August 
2006.  The veteran complained of achy, stabbing pain in the 
lower back that was constant and radiated into the right 
fluteal region.  Examination revealed tenderness and spasm of 
the paraspinal muscle of the lumbar region.  Flexion was to 
20 degrees, extension was to 10 degrees, and lateral rotation 
was to 15 degrees bilaterally.  There was no additional loss 
of motion due to pain, fatigue, weakness or incoordination, 
with repetitive use.  Neurological examination revealed 5/5 
power in all major motor groups and sensory exam was 
unremarkable.  Deep tendon reflexes were symmetrical.  A 
diagnosis of intervertebral disc disease was provided.

A December 2006 letter from Dr. A.J., indicated that the 
veteran's severe and constant low back pain was progressively 
worsening, and required the use of opioid analgesics.  He 
also stated that the veteran had developed progressive 
weakness in the lower extremities over the last month.

A December 2006 MRI revealed mild degenerative disc disease 
without spinal stenosis or foraminal narrowing.  There was no 
malalignment of the lumbar spine.

VA treatment records dated December 2006 to December 2007 
noted further treatment for back pain.  A December 2006 
record indicated decreased sensation to light tough in 
patches in the lower extremities, with the left worse than 
the right.  There was no dysmetria and Romberg's sign was 
negative.  The veteran walked with a slight limp and power 
was 3/5 in the left hip flexor, 4/5 in the right hip flexor, 
4-/5 in the left hamstring, 3+/5 in the left quadriceps, and 
4/5  in the right quadrecip.  There was positive straight leg 
raising on the left.  An assessment of worsening disc 
herniation with nerve root compression was provided.  A 
February 2007 neurological evaluation noted low back pain 
with radicular symptoms, possibly sciatic nerve neuropathy.  
The physician noted that the MRI did not show any severe disc 
herniation.  

An April 2007 neurological report indicated complaints of 
sharp pain in the lower back, radiating to the left buttock.  
He also complained of numbness, tingling, and occasional 
weakness in the legs.  The veteran denied bowel or bladder 
incontinence and gait was normal.  An assessment of low back 
pain due to degenerative joint disease with radicular 
symptoms was provided.  

The veteran was afforded a final VA examination in April 
2008.  The veteran complained of low back pain at rest that 
was constant and dull in nature.  He also reported that the 
pain radiated to his left buttock but denied any weakness or 
numbness in his lower extremities.  The veteran had a mild 
antalgic gait and reported using a back brace during flare-
ups of low back pain.  The veteran reported flare-ups of low 
back pain after sitting for two or three hours, standing for 
more than two to three hours, walking for less than an hour, 
climbing more than a flight of stairs, or with frequent 
pulling or pushing.  The examiner stated that the veteran had 
an additional 30 percent limitation of function of his daily 
activities during a flare up.  

Examination revealed no loss of lumbar lordosis.  There was a 
mild vertebral spasm in the lumbar area with no evidence of 
muscle atrophy.  There was no evidence of weakness or 
paresthesias in the lower extremities.  Range of motion 
testing revealed flexion to 70 degrees, lateral flexion to 30 
degrees bilaterally, rotation to 45 degrees bilaterally, and 
extension to 10 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance on repetition.  There was no evidence of muscle 
atrophy in the lower extremities, and motor and sensory 
examinations were normal.  Deep tendon reflexes were equal 
and symmetrical in both lower extremities.  The examiner also 
stated that the veteran had not had any incapacitating 
episodes in the past 12 months that required complete bed 
rest.  The examiner provided a diagnosis of mild lumbar disc 
disease without radiculopathy.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in October 2008.  During his hearing, he 
testified that he had constant, severe low back pain.  He 
further stated that his last VA examination, the examiner 
misstated the fact that the veteran did have stiffness in his 
lower back, numbness in his legs, and did use a TENS unit for 
his back pain.  

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
of the lumbar spine warrants higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc disease, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 40 percent rating with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Incapacitating 
episodes are defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The veteran is currently rated at 40 percent for degenerative 
disc disease of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

While the Board acknowledges the veteran's contentions that 
his disability is worse than what was shown by his most 
recent VA examination in April 2008, review of the record, 
including VA treatment records and letter s from the 
veteran's primary care VA physician, does not reveal any 
objective medical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A December 2006 MRI revealed 
mild degenerative disc disease without spinal stenosis or 
foraminal narrowing.  There was no malalignment of the lumbar 
spine.  Further, the April 2008 VA examiner noted mild 
vertebral spasm in the lumbar area with no evidence of muscle 
atrophy and no evidence of lumbar lordosis.  Additionally, 
the April 2008 examiner specifically noted that there was no 
evidence of any physical prescribed bed rest in the past 12 
months.  Review of the record similarly does not reveal any 
evidence of incapacitating episodes requiring treatment and 
bed rest prescribed by a physician.  

Thus, as the record does not show unfavorable ankylosis of 
the thoracolumbar spine, and as the record does not show 
incapacitating episodes requiring physician prescribed bed 
rest, a rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  

Additionally, the Board notes that a December 2006 VA 
treatment record indicated decreased sensation to light tough 
in patches in the lower extremities, with the left worse than 
the right.  A December 2006 MRI showed mild degenerative disc 
disease without spinal stenosis or foraminal narrowing, and 
with no malalignment of the lumbar spine.  Further a February 
2007 examination noted an assessment of low back pain with 
radicular symptoms, possibly sciatic nerve neuropathy.  
However an April 2007 follow up neurological consultation 
provided a diagnosis of low back pain due to degenerative 
joint disease with radicular symptoms.  Moreover, the April 
2008 VA examiner noted no evidence of muscle atrophy in the 
lower extremities, with motor and sensory examination normal.  
Deep tendon reflexes were equal and symmetrical in both lower 
extremities.  Thus, despite the veteran's complaints of 
numbness and tingling in his lower extremities, there are no 
neurological disorders identified.

The Board is aware of the veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Additionally, there are no contentions advanced nor does the 
evidence demonstrate that the degenerative disc disease is so 
unusual or abnormal to render application of the regular 
schedular provisions impractical.  As such, there is no basis 
to apply the provisions of 38 C.F.R. § 3.321.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Individual Unemployability

The veteran contends that a total evaluation based on 
individual unemployability (TDIU) is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected disability.  The veteran specifically 
contends that he is unable to work due to his service 
connected degenerative disc disease of the lumbar spine.  The 
veteran also reported that he has a high school diploma as 
well as received training in the military as a medic.

The veteran submitted a formal claim for a TDIU In September 
2006.  In November 2006, the RO denied the claim for a TDIU, 
as well as a claim for an increased rating for degenerative 
disc disease of the lumbar spine.  In December 2006, the 
veteran submitted a notice of disagreement with the denial of 
those claims.  In May 2007 the RO issued a statement of the 
case on the issues of entitlement to a TDIU and of an 
increased rating.  Later that same month, the veteran 
submitted a timely substantive appeal with the denial of the 
TDIU claim.

The veteran is currently service-connected for degenerative 
disc disease of the lumbar spine, rated as 40 percent 
disabling.  Because the veteran does not have one service-
connected disability rated as at least 60 percent, or two or 
more disabilities with a combined rating of at least 70 
percent, with one disability rated at 40 percent, the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) are not met.  However, he might 
nonetheless be entitled to TDIU based on 38 C.F.R. §§ 
4.l6(b), 3.32l(b).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  If the above percentages are not met, the veteran's 
claim may still be referred to the Director, Compensation and 
Pension Service for an extraschedular rating, when the 
evidence of record shows that veteran is "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities."  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

VA treatment records dated June 2006 indicated that the 
veteran began taking methadone, an opioid to control his low 
back pain associated with his lumbar spine disorder.  The 
veteran reported having to "give up" his job as a prison 
guard but was working as a technician operating a spinal 
decompression machine.  An August 2006 VA examiner opined 
that the veteran reported not being able to work since April 
2006 due to his back pain.  

An August 2006 letter from his employer, Dr. M.E.M., 
indicated that the veteran began working for him in May 2006 
as a full time employee, but was placed on a part time 
schedule as his herniated disc, the veteran was limited in 
his work abilities and could not remain working a full time 
schedule.  He would come in with pain, and have to leave 
early due to his pain.  The last date of work provided was 
August 2006.  However, employment information from the 
Pennsylvania Department of Corrections indicated that the 
veteran worked from September 2005 to April 2006 performing 
work related to the care, custody, and control of inmates.  
The employer indicated that the veteran was terminated for 
his failure to disclose a felony arrest.  

Letters from Dr. A.D., the veteran's primary care physician 
dated April 2006, December 2006, and May 207 indicated that 
the veteran's chronic, severe back pain due to his 
intervertebral disc syndrome made it difficulty for him to 
maintain gainful employment.  He also stated that the 
veteran's medications were sedating, thus further 
exacerbating the situation.  The May 2007 letter stated that 
the veteran was prevented from maintaining employment in his 
chosen occupation as a truck driver.  The physician also 
stated that the veteran was unable to engage in vocational 
rehabilitation or work in clerical positions due to pain as 
well as his sedating medications.

A February 2008 vocational rehabilitation report indicated 
that the veteran was not currently a candidate for neither 
vocational rehabilitation services nor direct job placement 
due to the combination of pain symptoms and the sedating 
effects of the prescribed opiate and analgesic drugs.  It was 
found unlikely that the veteran could perform work activity 
for eight hours a day, five days a week, in competition with 
other workers.  Ultimately the counselor stated that the 
veteran's occupational base for even a narrowed range of 
sedentary unskilled work was completely eroded.

Additionally, the veteran was afforded a VA examination in 
April 2008, during which he reported that he had been 
unemployed since August 2006, but that he had been a truck 
driver for about 10 years.  The veteran stated that he could 
not perform his chosen occupation as a truck driver due to 
the job requiring him to sit for long periods of time as well 
as the sedating effects of his medications.  Additionally, 
the veteran stated that he could not perform a desk job as he 
could not sit for more than two to three hours due to his low 
back pain.  The examiner did not comment on whether or not 
the veteran could sustain substantially gainful employment.

Finally, the veteran testified in his October 2008 hearing 
that he was unable to maintain his job due to the pain caused 
by this low back disorder as well as the sedating medications 
used to control his pain.  The veteran further reported that 
his most recent job as a medical technician required too much 
standing and walking, causing him to eventually quit the job.

The Board considers the testimony provided at the October 
2008 hearing regarding the veteran's difficulty in 
maintaining a job to be credible, as it is supported by the 
evidence of record.  In this regard, the Board notes there is 
evidence showing the veteran left his last job due to the 
fact his pain and medications prevented him from working full 
time.  Additionally, letters from his primary care VA 
physician noted that pain and the opiate medication 
prescribed to treat his pain prevented him from gainful 
employment.  Finally, a February 2008 vocational 
rehabilitation report found the veteran unable to maintain a 
full time position.  

Review of the record reveals a recent supplemental statement 
of the case wherein it was noted that there was no basis for 
extraschedular referral.  Thus, the Board concludes that the 
RO considered whether an extraschedular rating was warranted.  
As such, the matter is appropriately before the Board.

In view of the multiple opinions set out above, but examiners 
and vocational rehabilitation experts, it is concluded that 
as of these records, the appellant is more likely than not 
rendered unemployable by his service connected disorder.  
Thus, a TDIU on an extraschedular basis is granted, with 
resolution of reasonable doubt in the appellant's favor.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent is not warranted for 
degenerative disc disease of the lumbar spine.

A total rating based on individual unemployability is granted 
on an extraschedular basis subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


